DETAILED ACTION
This communication is responsive to the RCE filed on September 24, 2021. Applicant’s amendments and remarks have been carefully considered. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-25 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winskas (US 3,966,250) in view of Long (US 4,964,347) and Tremblay (US 7,077,065).
Winskas discloses a vehicle, in shortened version as shown in Fig. 2 and in an extended version as shown in Fig. 5, comprising roof section 14 attached to a first side wall structure (which includes part 10 for the shortened version or part 10 with added part 12 for the extended version), and second side wall structure 24 overlapping a lower 
Regarding the first and second sides being in the form of side screens, consider the vehicle of Long, wherein the vehicle sidewall structures are formed by side screens. In view of Long, it would have been obvious to one of ordinary skill in the art alternatively construct the first and second side wall structures of the vehicle of Winskas by using a screen material, similar to that of Long, so as to provide a desired ventilation to the interior of the vehicle. In the structure of Winskas, as modified, the first and second side wall structures are readable as first and second side screens.
Regarding instant the instant claimed vehicle being a railcar, consider the bi-modal wheel assembly of Tremblay. In view of Tremblay, it would have been obvious to one of ordinary skill in the art to alternatively equip the vehicle of Winskas with bi-modal wheel assemblies, similar to that taught by Tremblay, to provide more flexible operations on railways and roadways. 
The structure of Winskas, as modified above, is considered to include a combination of features as recited in instant claims 22 and 27, wherein in such combination, the roof section has a configuration that is operable to decouple/couple and movable independently of the first side screen, in the manner as recited in instant claims 22 and 27.  

Regarding instant claims 24 and 28, in the structure of Winskas, as modified, the vertical position of the second wall structure (i.e., the second side screen) does not change when a vertical position of the roof changes.
	Regarding instant claims 25 and 29, the vehicle of Winskas is considered to obviously include a deck.
Claims 25-26 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claims 22 and 27 above, and further in view of Burrows (US 6,895,867).
Regarding the instant claimed deck, which is fastened to a wall of the vehicle, consider the supports for supporting a second removable deck taught by Barrows. It would have been obvious to one of ordinary skill in the art to provide a support system with a removable deck fastened to a sidewall of the vehicle of Winskas, in a manner similar to that taught by Burrows, for increasing load carrying capacity when needed.
Applicant’s arguments are deemed moot in view of the new grounds of rejection set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617